               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

ARTI BHASKAR, INDIVIDUALLY )
AND ON BEHALF OF ALL       )
OTHERS SIMILARLY SITUATED, )
                           ) Case No.:
    Plaintiff,             )
                           )       CLASS ACTION
v.                         )       COMPLAINT
                           )
UNIFUND CCR, LLC AND       )       JURY TRIAL DEMANDED
LAZEGA & JOHANSON LLC,     )
    Defendants.            )
                           )

                                        COMPLAINT

          Plaintiff, Arti Bhaskar, individually, and on behalf of all others similarly

situated, brings this action under the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 1692 et seq. (“FDCPA”), for a finding that Defendants’ form debt collection

letter violated the FDCPA, and to recover damages for Defendants’ violations of

the FDCPA, and alleges:

                                         Jurisdiction

          1.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1331 as the action arises under the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 1692 et seq. (“FDCPA”), a federal statute.

          2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and

(2).



Page 1 of 14
2559-0001
               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 2 of 14




          3.       Venue is proper in this Court because the acts and transactions

originated in the Northern District of Georgia and Defendants reside in the

Northern District and the Atlanta Division.

                                            Parties

          4.       Plaintiff is a natural person residing in Macon, Georgia, which is

located in Bibb County, and is a “consumer” as that term is defined by 15 U.S.C. §

1692a(3), and/or a person affected by a violation of the FDCPA with standing to

bring this claim under 15 U.S.C. § 1692k.

          5.       Defendant Unifund CCR, LLC (“Unifund”) is a debt collection

company that uses the mail to actively collect consumer debts in the State of

Georgia. Defendant Unifund is a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

          6.       Defendant Lazega & Johanson LLC (“LJ”) is a debt collection law

firm that uses the mail to actively collect consumer debts in the State of Georgia.

Defendant LJ is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          7.       Via an instrumentality of interstate commerce, Defendants operate a

nationwide debt collection business and attempt to collect debts from consumers in

several states, including Georgia.

          8.       The Summons and Complaint may be served on Defendant Unifund

by service on its registered agent in Georgia, Corporation Service Company, at 40

Technology Parkway South, Suite 300, Norcross, GA, 30092.

Page 2 of 14
2559-0001
               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 3 of 14




          9.       The Summons and Complaint may be served on Defendant LJ by

service on its registered agent in Georgia, Jay S. Lazega, at 1510 Ellsworth

Industrial Blvd., Bldg. 2, Suite 20, Atlanta, GA, 30318.

                           The Fair Debt Collection Practices Act

          10.      Congress enacted the FDCPA to “eliminate abusive debt collection

practices by debt collectors, to ensure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged, and to

promote consistent State action to protect consumers against debt collection

abuses.” 15 U.S.C. § 1692(e); see also Jerman v. Carlisle, McNellie, Rini, Kramer

& Ulrich L.P.A., 559 U.S. 573, 576 (2010).

                         Factual Allegations Common to the Class

          11.      As a matter of pattern and practice, Defendant LJ sends form debt

collections to hundreds of consumers who allegedly owe a consumer debt to

Defendant Unifund.

          12.      These “dunning” letters are the initial communication between

Defendants and a consumer.

          13. These “dunning” letters contain the following notice:

          Unless you dispute the validity of this debt, in whole or in part, within
          30 days of your receipt of this letter, the debt will be assumed valid by
          the debt collector. If you dispute the debt by notifying us in writing to
          that effect, we will, as required by law, obtain verification of the debt
          or a copy of the judgment against you, as the case may be, and this
          verification will be mailed to you. Upon your written request within



Page 3 of 14
2559-0001
               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 4 of 14




          the 30-day period, we will provide you with the name and address of
          the original creditor, if different from the current creditor.

          14. 15 U.S.C. § 1692g(a) requires:

          Within five days after the initial communication with a consumer in
          connection with the collection of any debt, a debt collector shall,
          unless the following information is contained in the initial
          communication or the consumer has paid the debt, send the consumer
          a written notice containing—
          (1) the amount of the debt;
          (2) the name of the creditor to whom the debt is owed;
          (3) a statement that unless the consumer, within thirty days after
          receipt of the notice, disputes the validity of the debt, or any portion
          thereof, the debt will be assumed to be valid by the debt collector;
          (4) a statement that if the consumer notifies the debt collector in
          writing within the thirty-day period that the debt, or any portion
          thereof, is disputed, the debt collector will obtain verification of the
          debt or a copy of a judgment against the consumer and a copy of such
          verification or judgment will be mailed to the consumer by the debt
          collector; and
          (5) a statement that, upon the consumer’s written request within the
          thirty-day period, the debt collector will provide the consumer with
          the name and address of the original creditor, if different from the
          current creditor.

          15.      Defendants’ “dunning” letters do not state Defendants are not required

to provide "verification of the debt or a copy of the judgment” unless the consumer

the debt is disputed within the thirty-day period as required by 15 U.S.C. §

1692g(a)(4).

          16.      A consumer only has the right to receive “verification of the debt or a

copy of the judgment” if the consumer disputes the debt within the thirty-day

period. See generally Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1273-74

(11th Cir. 2016); see also Wenig v. Messerli & Kramer P.A., 2013 WL 1176062

Page 4 of 14
2559-0001
               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 5 of 14




(D. Minn. Mar. 21, 2013) (failed to state the thirty-day time period in which to

submit a written dispute).

          17.      With respect to all putative class members and at all times relevant for

this Complaint, Defendants were attempting to collect a consumer debt.

          18.      With respect to all putative class members and at all times relevant for

this Complaint, Defendants used interstate commerce—chiefly the United States

Postal Service—to send materially misleading collection letters to consumer(s)

from August 30, 2018 to the present.

                                   Factual Allegations of Plaintiff

          19.      Defendant sent Plaintiff Bhaskar a form debt collection letter dated

August 30, 2018, which failed to notify the Plaintiff the Defendants were required

to provide verification of the debt if Plaintiff disputed the debt within thirty-days of

receipt of the debt collection letter.

          20.      A redacted copy of Defendants’ August 30, 2018 form debt collection

letter is attached hereto as Exhibit “A.”

          21.      Defendants’ letter misleads consumers like Plaintiff with respect to

their rights under the FDCPA by failing to provide the notice required by 15

U.S.C. § 1692g(a)(4).

          22.      As with other letters to putative class members, Defendants’ form

letter to Plaintiff Bhaskar creates the impression that a consumer has the right to

request verification of an alleged debt at any time. This is simply not so.

Page 5 of 14
2559-0001
               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 6 of 14




          23.      Defendants were attempting to collect a consumer debt from Plaintiff

Bhaskar in the August 30, 2018 form debt collection letter.

          24.      Plaintiff Bhaskar received the August 30, 2018 form debt collection

letter.

          25.      The August 30, 2018 debt collection letter was a communication

directed to Plaintiff Bhaskar and originated in this judicial district.

          26.      Defendants used means of interstate commerce—chiefly the United

States Postal Service—to send the August 30, 2018 form debt collection letter to

Plaintiff Bhaskar.

          27.      Defendants’ collection actions complained of herein occurred within

one year of the date of this Complaint.

          28.      Defendants’ collection communications are to be interpreted under the

“least sophisticated consumer” standard.

          29.      The debt identified in the August 30, 2018 debt collection letter was

primarily for personal, family, or household purposes and, thus, is a consumer

debt.

          30.      At all times relevant hereto, Defendant LJ was acting for the benefit

of and at the direction of Defendant Unifund.




Page 6 of 14
2559-0001
               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 7 of 14




                                       Causes of Action

                                Count I – Violation of § 1692g
                      Failure to Provide A Complete Validation Notice
          31.      Plaintiff incorporates by reference all of the above paragraphs as

though fully stated herein.

          32.      Section 1692g of the FDCPA requires debt collectors to make certain

disclosures to consumers.

          33.      Among the disclosures required by 1692g is a consumer’s right to

demand verification of a debt:

          [A] statement that if the consumer notifies the debt collector in
          writing within the thirty-day period that the debt, or any portion
          thereof, is disputed, the debt collector will obtain verification of the
          debt or a copy of a judgment against the consumer and a copy of such
          verification or judgment will be mailed to the consumer by the debt
          collector[.]
          15 U.S.C. § 1692g(a)(4)(emphasis added).

          34.      Defendants form debt collection letter violates 1692g because it is

incomplete and does not inform a consumer that their right to demand verification

is limited to a thirty-day period after receipt.

          35.      The implication of Defendants’ putative validation notice contained in

their form debt collectors is that a consumer’s right to demand verification of the

debt is open-ended, which likely would result in consumers foregoing their right to

demand verification.

          36.      A consumer’s right to seek verification of an alleged debt is one of a

consumer’s most significant rights. In addition to allowing a consumer to

Page 7 of 14
2559-0001
               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 8 of 14




determine whether they actually owe an alleged debt, the timely dispute process

requires a debt collector to cease collection activities until the verification is

provided. 1692g(b).

          37.      In short, Defendants’ form debt collection letter contains a putative

validation notice which is incomplete and, thus, violates 15 U.S.C. § 1692g.

          38.      Defendant’s violations of § 1692e of the FDCPA render it liable for

statutory damages, costs, and reasonable attorneys’ fees. 15 U.S.C. § 1692k.

                                       Class Allegations

          39.      Plaintiff brings this action seeking class certification accordance with

Federal Rule of Civil Procedure 23 on behalf of herself and the following Class:

                (1)All persons in the United States who on a date one year prior
                to the filing of the initial complaint in this case to the date notice
                is sent to the Class, (2) received a collection letter (as represented
                by Exhibit “A” to this Complaint) via an instrument of
                interstate commerce, e.g. United States Mail, from Defendants,
                (3) for the purpose of collecting a debt, without (4) notifying the
                consumer that the consumer must request verification of the
                alleged debt within thirty days of receipt of the collection letter.

          40.      The following individuals are excluded from the Classes: (1) any

Judge or Magistrate presiding over this action and members of their families; (2)

Defendant, Defendant’s subsidiaries, parents, successors, predecessors, and any

entity in which Defendant or its parents have a controlling interest and its current

or former employees, officers, and directors; (3) Plaintiff’s attorneys; (4) persons

who properly execute and file a timely request for exclusion from the classes; (5)



Page 8 of 14
2559-0001
               Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 9 of 14




the legal representatives, successors or assigns of any such excluded persons; and

(6) persons whose claims against Defendant have been fully and finally

adjudicated and/or released. Plaintiff anticipates the need to amend the classes’

definitions following discovery regarding the size and scope of the alleged classes

          41.      On information and belief, the number of members of the Classes are

so numerous as to make joinder impracticable.

          42.      This action seeks a finding that Defendants’ use of the aforementioned

form letters that fail to provide the required notices pursuant to 15 U.S.C. §

1692g(a)(4) violates the FDCPA and asks that the Court award damages as

authorized by § 1692k(a)(2) of the FDCPA.

          43.      Plaintiff Bhaskar’s claims are typical of the claims of the Class.

Common questions of law or fact raised by this class action complaint affect all

members of the Class and predominate over any individual issues. Common relief

is therefore sought on behalf of all members of the Class.

          44.      This class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

          45.      The prosecution of separate actions by individual members of the

Class would create a risk of inconsistent or varying adjudications with respect to

the individual members of the Class, and a risk that any adjudications with respect

to individual members of the Class would, as a practical matter, either be

dispositive of the interests of other members of the Class not party to the

Page 9 of 14
2559-0001
            Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 10 of 14




adjudication, or substantially impair or impede their ability to protect their

interests. Defendants have acted in a manner applicable to the Class as a whole

such that declaratory relief is warranted.

          46.   Plaintiff Bhaskar will fairly and adequately protect and represent the

interests of the Class. The management of the class action proposed is not

extraordinarily difficult, and the factual and legal issues raised by this class action

complaint will not require extended contact with the members of the Class,

because Defendants’ conduct was perpetrated on all members of the Class and will

be established by common proof. Moreover, Plaintiff Bhaskar has retained counsel

experienced in class action litigation and seasoned consumer rights litigators.

                                Demand for a Jury Trial

          47.   Trial by jury is hereby demanded.

                                     Prayer for Relief

          Plaintiff, Arti Bhaskar, individually and on behalf of all others similarly

situated, prays that this Court:

          1.    Certify this action as a class action;

          2.    Appoint Plaintiff Bhaskar as Class Representative of the Class and her

                attorneys as Class Counsel;

          3.    Find that Defendants’ form collection letter violates the FDCPA;




Page 10 of 14
2559-0001
            Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 11 of 14




          4.    Enter judgment in favor of Plaintiff Bhaskar and the Class, and against

                Defendants, for statutory damages, costs, and reasonable attorneys’

                fees as provided by § 1692k(a) of the FDCPA; and,

          5.    Grant such further relief as deemed just.

                                                Arti Bhaskar, individually and on
                                                behalf of all other similarly situated,
          Submitted April 24, 2019.


                                                /s/Ronald Edward Daniels
                                                RONALD EDWARD DANIELS
                                                Georgia Bar No.: 540854

P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com

                                                /s/ Clifford Carlson
                                                Clifford Carlson
                                                Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C1 Highway 96 #347
Kathleen, Georgia 31047
Tel. 478-254-1018
cc@cliffcarlsonlaw.com


                                                /s/ Jennifer Auer Jordan
                                                Jennifer Auer Jordan
                                                Georgia Bar No. 027857
Shamp Jordan Woodward LLC
1718 Peachtree Street NW
Suite 660
Atlanta, Georgia 30309

Page 11 of 14
2559-0001
            Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 12 of 14




Tel. 404-893-9400
jordan@sjwtriallaw.com

                                              ATTORNEYS FOR PLAINTIFF




Page 12 of 14
2559-0001
            Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 13 of 14




                         CERTIFICATE OF COMPLIANCE

          Pursuant to Local Rule 7.1D, the undersigned counsel certifies that this

document has been prepared using Times New Roman 14-point font.

          Submitted April 24, 2019.


                                                /s/Ronald Edward Daniels
                                                RONALD EDWARD DANIELS
                                                Georgia Bar No.: 540854

P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com




Page 13 of 14
2559-0001
Case 1:19-cv-01816-LMM Document 1 Filed 04/24/19 Page 14 of 14
